

 
SECURITIES PURCHASE AND SHAREHOLDERS AGREEMENT


THIS SECURITIES PURCHASE AND SHAREHOLDERS AGREEMENT (this “Agreement”) is made
and entered into as of April 20, 2007, by and between Shaanxi Xindongxin
Medicine Limited Company (the “Company”), a Chinese corporation having its
registered address at Apartment B-2402, Oujin Garden Community, #34 Keji Road,
Yanta District, Xi’an Shaanxi Province P.R.China. Its legal representative is
HongLei Gao , Chinese nationalityô and Gardner Court Industries Inc.
(“Purchaser”), a America corporation, having its registered address at 2503 W
GARDNER CT . Its legal representative is Jing Yu , Norway nationality.


 
For good and valuable consideration, the receipt and sufficiency of which
 
are hereby acknowledged, the parties hereto agree as follows:
 
1. Agreement to Sell and Purchase.æPurchaser has agreed to subscribe 1 million
shares of the Company, to take 100 % of the equity interest in the Company for a
purchase price of US$178,089 .
 
The Company has agreed to sell the  1 million Shares to Purchaser for US$178,089
.
 
The Company has agreed with Purchaser to undertake certain obligations and
covenants during such time as Purchaser owns the Shares.
 
2. Delivery and Paymentæthe Company shall submit documents to obtain the
Business License of Foreign Investor Enterprise (FIE) and register with
necessary governmental departments and Purchaser shall deliver to the Company,
by wire transfer, US$178,089 within fourteen (14) days whenever the Business
License of FIE is obtained.
 
3. Due Diligence: Purchaser’s obligation to close the transactions contemplated
hereby shall be subject to Purchaser having completed to its satisfaction its
due diligence investigation of the Company on or before Jan 31, 2007 subject
that the Company provides necessary documents as required by the Purchaser on or
before Jan 15, 2007.

1

--------------------------------------------------------------------------------



 


 
4. Representations and Warranties of the Company: The Company hereby jointly and
severally represents and warrants to Purchaser as follows:
 
4.1 Organization, Good Standing and Qualification: The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The Company has the corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement. 
 
4.2 Capitalization; Voting Rights:
 
(a) The total shares of the Company is 1 million, Honglei Gao holds 51%, Gen
Chen holds 49%. 
 
(b) There are no outstanding options, warrants, proxy or stockholder agreements,
or arrangements or agreements of any kind for the purchase or acquisition from
the Company of any of its securities.
 
4.3 Financial Statements: The Company has delivered to Purchaser a balance sheet
and income statement at and as of Sep. 30, 2006 and has also delivered the
audited financial report of the first three quarter of 2006. Said financial
statements (a) accurately reflect the transactions set forth in the books and
records of the Company; (b) were prepared in accordance with the Accounting
Standard for Enterprise of the Peoples Republic of China; (c) fairly present the
Company’s financial condition and the results of operations as of the relevant
dates thereof and for the periods covered thereby; (d) contain and reflect all
necessary adjustments and accruals for a fair presentation of the Company’s
financial condition and the results of its operations for the periods covered by
said financial statements; (e) contain and reflect adequate provisions for all
reasonably anticipated liabilities for all taxes with respect to the period then
ended and all prior periods; and (f) with respect to contracts and commitments
for the sale of goods or the provision of services by the Company, contain and
reflect adequate reserves for all reasonably anticipated material losses and
costs and expenses in excess of expected receipts. The Company’s financial
statements described above do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

2

--------------------------------------------------------------------------------



 


 
4.4 Liabilities: The Company has no material contingent liabilities, except
current liabilities incurred in the ordinary course of business. The financial
statements provided by the Company are true and complete.
 
4.5 Changes: Since September 30, 2006, there has not been:
 
(a)  Any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company, which
individually or in the aggregate has had or could reasonably be expected to have
a material adverse effect on the business or financial condition of the Company
(a “Material Adverse Effect);
 
(b)  Any resignation or termination of any officer, key employee or group of
employees of the Company.
 
(c)  Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;
 
(d)  Any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(e)  Any waiver by the Company of a valuable right or of a material debt owed to
it;
 
(f)  Any direct or indirect material loans made by the Company to any
stockholder, employee, officer or director of the Company, other than advances
made in the ordinary course of business;
 
(g)  Any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder; of the Company;
 
(h)  Any declaration of or payment of any dividend or other distribution of the
assets of the Company;
 
(i)  Any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;
 
(j)  Any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------


 
4.6 Agreements with Related Parties: There are no agreements from the Company
with or obligations of the Company to, officers, directors, managers,
stockholders, members, partners or employees of the Company or their respective
affiliates other than:
 
 (a) for payment of salary for services rendered;
 
(b) reimbursement for reasonable expenses incurred on behalf of the Company; and
 
 (c) obligations listed in the Company’s financial statements.
 
None of the officers, directors or, to the best of the Company’s knowledge, key
employees or stockholders of the Company are indebted to the Company.
 
4.7 Litigation: There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
prevents the Company from entering into this Agreement, or from consummating the
transactions contemplated hereby or thereby, or which has had, or could
reasonably be expected to have, a Material Adverse Effect, or any change in the
current equity ownership of the Company, nor is the Company aware that there is
any basis to assert any of the foregoing. The Company is not a party or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate. Otherwise, all action, suit, proceeding,
investigation pending or arbitral proceeding for any disputes or litigations and
all pre-transaction liabilities in connection with the Company shall be borne
and solved by the Company except the Purchaser. And all these shall not be
damaged to the Purchaser and shall not affect the business operation of the
Company.
 
4.8 Tax Returns and Payments: The Company has timely filed all tax returns
required to be filed by it. All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Company on or before the Closing, have been paid or will be paid prior to the
time they become delinquent. No any penalty to the Company from the tax office
of the government since the Company was incorporated.

4

--------------------------------------------------------------------------------



 


 
4.9 Compliance with Laws; Permits: The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Company has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.10 Environmental and Safety Laws: The Company is not, and has never been, in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.
 
4.11 Insurance: The Company has general and necessary commercial insurance,
which are customary for companies similarly situated to the Company in the same
or similar business.
 
4.12 Employee and Labor Matters: The Company has complied with all applicable
PRC laws and regulations relating to the employment of its employees, including
without limitation laws and regulations pertaining to welfare funds, housing
funds, social benefits, medical benefits, insurance, retirement benefits,
pensions or the like.
 
4.13  Full Disclosure: Documents provided as described in the List of Legal Due
Diligence, nor any other document delivered by the Company to Purchaser or its
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading.
 
5. Penalties of Non-payment
 
The Purchaser agrees to pay the penalty US$ f zero point zero two percent
(0.02%) of unpaid amount per day in case it does not wire the payment on time as
in Article 2 of the Contract.
 
6. Arbitration

5

--------------------------------------------------------------------------------



 


 
6.1 If any dispute with regard to the Agreement is not resolved through friendly
consultation, either Party may submit the dispute to the China International
Economic and Trade Arbitration Commission (CIETAC) for arbitration which shall
be conducted in accordance with the Commission’s arbitration rules in effect at
the time of application for the arbitration.
 
6.2 The Parties hereto agree that any arbitral award shall
 
be final and binding to the Parties.
 
7. Miscellaneous 
 
7.1Governing Law: The formation, validity, interpretation,
 
implementation, modification, termination, and settlement of disputes respecting
this Agreement shall be governed by the laws of the People’s Republic of China.
 
7.2 Amendment and Waiver: This Agreement may be amended or modified only upon
the written consent of the parties hereto.
 
7.3 Facsimile Signatures; Counterparts: This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.
 
7.4 Language. This Agreement shall be executed in four original Chinese copies
and four original English copies. Both language versions shall be equally
authentic and shall be given equal weight.
 
This Agreement will not be effective unless the Resolution of Shareholders’
Meeting of the Company is made in favor of this acquisition.
 
The CompanyæShaanxi Xindongxin Medicine Limited Company
 
Legal Representativeæ
 
Dateæ

6

--------------------------------------------------------------------------------



 


 
Purchaseræ Gardner Court Industries Inc.
 
Legal RepresentativeæYu, Jing
 
Dateæ
 
7

--------------------------------------------------------------------------------



